IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                October 12, 2010 Session

                     KERI WILLIAMS
                              v.
           THE CITY OF MILAN, TENNESSEE, AND
   MAYOR CHRIS CRIDER, IN HIS OFFICIAL AND INDIVIDUAL CAPACITIES

       An Interlocutory Appeal from the Chancery Court for Gibson County
                  No. R.D. 19072     George R. Ellis, Chancellor

                         _________________________________

               No. W2010-00450-COA-R9-CV - Filed February 16, 2011


This appeal involves the transfer of a case from the chancery court to the circuit court. The
plaintiff was terminated from her employment with the defendant municipality. She filed this
lawsuit against the municipality for wrongful termination, seeking only unliquidated
damages. The municipality filed a motion to transfer the case to circuit court, asserting that
the chancery court did not have subject matter jurisdiction under Tennessee’s Governmental
Tort Liability Act and also based on Tennessee Code Annotated § 16-11-102, which
addresses the chancery court’s jurisdiction over claims for unliquidated damages. The
chancery court denied the motion to transfer. The municipality now appeals. We reverse,
concluding that once an objection to jurisdiction was made under Section 16-11-102, the
chancery court was required to transfer the case to the circuit court.

   Tenn. R. App. P. 9 Appeal by Permission; Judgment of the Chancery Court is
                            Reversed and Remanded

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Michael R. Hill and Pamela G. Vawter, Milan, Tennessee, for the Defendants/Appellants The
City of Milan, Tennessee, and Chris Crider in his official capacity; and Dale Conder,
Jackson, Tennessee, for Chris Crider in his individual capacity

Charles H. Barnett and Teresa A. Luna, Jackson, Tennessee, for the Plaintiff/Appellee Keri
Williams
                                               OPINION

                                F ACTS AND P ROCEEDINGS B ELOW

Plaintiff/Appellee Keri Williams (“Ms. Williams”) began working for the
Defendant/Appellant City of Milan, Tennessee (“City”), in various capacities beginning in
July 1991.1 In 2007, Ms. Williams was appointed to the position of City Recorder by the City
Mayor. She was simultaneously appointed to the position of Municipal Court Clerk. To
retain her position as Municipal Court Clerk, Ms. Williams had to be elected in an election
scheduled for November 2007. Ms. Williams ran in November 2007 and was elected as
Municipal Court Clerk. In this way, Ms. Williams came to hold the “hybrid position” of City
Recorder and Municipal Court Clerk. She received a normal salary as City Recorder, but
received a salary as Municipal Court Clerk of only $1 per year.

In January 2008, Defendant/Appellant Chris Crider (“Mayor Crider”) became the City’s
Mayor. After Mayor Crider took office, Ms. Williams’ complaint alleges, he took actions
and made remarks indicating discriminatory intent. Ms. Williams also asserts that, in her
position as City Recorder, she witnessed or had knowledge of illegal or improper actions by
Mayor Crider or others. She alleges that she informed Mayor Crider of the illegality or
impropriety of these actions, and reported them to other City officials as well.

In September 2008, Mayor Crider allegedly told Ms. Williams that her employment as City
Recorder would be terminated, but first gave her the opportunity to resign. At Mayor
Crider’s instruction, the acting City attorney brought Ms. Williams a proposed letter of
resignation. Ms. Williams declined to sign it. Mayor Crider and his agents nevertheless
announced publicly that Ms. Williams had resigned. Ms. Williams’ vacant position was
filled by a male.

On October 2, 2008, Ms. Williams filed this lawsuit in the Gibson County Chancery Court
against the City and against Mayor Crider in his official and individual capacities
(collectively, “defendants”). The complaint alleged retaliatory discharge pursuant to the
Tennessee Public Protection Act (“TPPA”), Tennessee Code Annotated § 50-1-304, and the
Public Employee Political Freedom Act (“PEPFA”), Tennessee Code Annotated § 8-50-603,
for reporting illegal and improper actions by Mayor Crider. The complaint also alleged that
the termination of Ms. Williams’ employment was based on sex discrimination in violation
of the Tennessee Human Rights Act (“THRA”), Tennessee Code Annotated § 4-21-101.
Finally, Ms. Williams claimed that she was wrongfully discharged based on a theory of


1
 Our recitation of the facts is taken from Ms. Williams’ complaint and are not disputed for purposes of this
appeal.

                                                    -2-
promissory estoppel. The complaint sought compensatory and punitive damages for the
defendants’ unlawful conduct, all unliquidated in nature.2

The City filed an answer denying Ms. Williams’ allegations. In its answer, the City raised
the following affirmative defense: “To the extent that . . . Plaintiff’s claims are governed by
the terms of the Tennessee Governmental Tort liability Act . . . exclusive jurisdiction of such
claims is in the Circuit Court of Gibson County, Tennessee.”

On November 4, 2009, the defendants filed a joint motion to dismiss or, alternatively, to
transfer the case to the Circuit Court. The defendants argued that the Chancery Court did not
have subject matter jurisdiction over the case based on the jurisdictional provision in
Tennessee’s Governmental Tort Liability Act (“GTLA”), Tennessee Code Annotated § 29-
20-307, which provides: “The circuit courts shall have exclusive original jurisdiction over
any action brought under this chapter and shall hear and decide such suits without the
intervention of a jury . . . .” T.C.A. § 29-30-307. The defendants also based their motion on
T.C.A. § 16-11-102(b),3 arguing that the Chancery Court was without jurisdiction to hear Ms.
Williams’ claims because she sought only “unliquidated damages for injuries to person or
character.” On these bases, the defendants asked the Chancery Court to either dismiss the
case for lack of subject matter jurisdiction or transfer it to the Gibson County Circuit Court.

Ms. Williams opposed the defendants’ motion, claiming that jurisdiction was proper in the
Chancery Court. She pointed out that Tennessee Code Annotated § 4-21-311(a) explicitly


2
 Ms. Williams also filed a claim in federal court based on the termination of her employment. On September
13, 2009, the federal district court dismissed Ms. Williams’ federal claim and declined to exercise
jurisdiction over her state-law claims. See Williams v. City of Milan, 654 F. Supp. 2d 760, 767 (W.D. Tenn.
2009).
3
    That statute provides:

           (a) The chancery court has concurrent jurisdiction, with the circuit court, of all civil causes
           of action, triable in the circuit court, except for unliquidated damages for injuries to person
           or character, and except for unliquidated damages for injuries to property not resulting
           from a breach of oral or written contract; and no demurrer for want of jurisdiction of the
           cause of action shall be sustained in the chancery court, except in the cases excepted.

           (b) Any suit in the nature of the cases excepted in subsection (a) brought in the chancery
           court, where objection has not been taken by a plea to the jurisdiction, may be transferred
           to the circuit court of the county, or heard and determined by the chancery court upon the
           principles of a court of law.

T.C.A. § 16-11-102 (2009) (emphasis added).

                                                        -3-
grants the chancery courts concurrent jurisdiction with the circuit courts for claims brought
under the THRA, which provides that a plaintiff who seeks recovery under the Act “shall
have a civil cause of action in chancery court or circuit court.” T.C.A. § 4-21-311(a) (2005).
She argued that her claims were not governed by the GTLA; rather, they arose out of
independent legislative enactments. In the alternative, she maintained that, even if the TPPA
and the PEPFA claims were subject to transfer based on the jurisdictional provision of the
GTLA, the Chancery Court should either retain jurisdiction over all of her claims based on
pendent jurisdiction, or it should transfer only those claims covered by the GTLA and leave
the remaining claims in the Chancery Court.

On December 16, 2009, the Chancery Court held a hearing on the defendants’ motion. By
the time of the hearing, the defendants’ position had shifted slightly. The dropped their
request for dismissal, and argued only that the case should be transferred to the Circuit Court,
citing Young v. Davis, No. E2008-01974-COA-R3-CV, 2009 WL 3518162 (Tenn. Ct. App.
Oct. 30, 2009). In Young, the plaintiff filed a lawsuit in the chancery court, asserting claims
under the TPPA. The Young court held that the case should be transferred to circuit court
because the plaintiff sought only unliquidated damages, and because the TPPA claim was
subject to the jurisdictional provision in the GTLA. In response, Ms. Williams argued that
the reasoning in Young was inapplicable, because the THRA specifically vests concurrent
jurisdiction in the chancery and circuit courts.

At the conclusion of the hearing, the Chancery Court denied the defendants’ motion to
transfer because it was “persuaded that the Young case is not determinative in this case.” On
January 19, 2010, the Chancery Court entered an order consistent with its oral ruling,
explaining

       The recent, unpublished case of Young v. Davis . . . is not controlling
       authority, and, therefore, Young is not determinative as to this Court’s exercise
       of subject matter jurisdiction over the Plaintiff’s claims against the City of
       Milan for damages under the [TPPA], the [PEPFA], the [THRA], and under
       the promissory estoppel doctrine.

The Chancery Court certified the order as a final order pursuant to Rule 54.02 of the
Tennessee Rules of Civil Procedure, so as to make it a final, appealable order.

Meanwhile, Ms. Williams sought to avoid the delay that would be caused by an appeal, so
she agreed to transferring the case to the Gibson County Circuit Court. The parties submitted




                                              -4-
a proposed consent order to this effect to the Chancery Court for approval, accompanied by
a letter detailing the parties’ reasons for jointly asking the chancellor to transfer the case. For
reasons not apparent in the record, the Chancery Court declined to sign the consent order.4

In the wake of the Chancery Court’s refusal to sign the proposed consent order, the
defendants sought to appeal the January 19, 2010 order denying their motion to transfer, but
were unsure whether to proceed with a direct appeal or seek an interlocutory appeal.
Consequently, on February 17, 2010, out of an abundance of caution, the defendants filed
with the Chancery Court both a notice of appeal pursuant to Rule 3 of the Tennessee Rules
of Civil Procedure and a motion for permission to file an interlocutory appeal pursuant to
Rule 9 of the Tennessee Rule of Appellate Procedure. On February 19, 2010, the Chancery
Court entered an order granting permission for a Rule 9 interlocutory appeal.

On May 12, 2010, this Court dismissed the defendants’ Rule 3 appeal, finding that the
Chancery Court ’s order denying the motion to transfer was improvidently certified as a final,
appealable order under Rule 54.02.5 On the same day, this Court entered an order granting
defendants permission for a Rule 9 interlocutory appeal.6 We now consider the appeal
pursuant to Rule 9.

                            ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, the defendants argue that the Chancery Court erred in denying their motion to
transfer because (1) the GTLA divests the Chancery Court of subject matter jurisdiction over

4
 The defendants apparently asked the Chancery Court to supplement the record on appeal to include a copy
of the proposed consent order and the accompanying letter. The Chancery Court declined to include these
items in the record.
5
    Rule 54.02 states in pertinent part:

           When more than one claim for relief is present in an action, . . . or when multiple parties are
           involved, the Court . . . may direct the entry of a final judgment as to one or more but fewer
           than all of the claims or parties . . . .

Tenn. R. Civ. P. 54.02 (emphasis added). Thus, the language of Rule 54.02 authorizes the trial court to direct
the entry of a final judgment as one or more, but fewer than all, of the parties, or as to one or more, but fewer
than all, of the claims. The order at issue in this case did not resolve any of the claims asserted; rather, it
simply denied the defendants’ motion to transfer the case. In such a situation, if the trial court wishes to
enable the parties to appeal such an order before the case is completely resolved, a grant of permission to
appeal under Rule 9 of the Tennessee Rules of Appellate Procedure is the appropriate vehicle.
6
 On June 18, 2010, the documents filed in connection with the Rule 3 appeal were consolidated with the
record in this Rule 9 appeal.

                                                        -5-
some or all of Ms. Williams’ claims, and (2) the Chancery Court was without jurisdiction to
hear Ms. Williams’ claims under Section 16-11-102(b), because she sought only unliquidated
damages. Therefore, the defendants argue, the Chancery Court below was required to
transfer some or all of Ms. Williams’ claims to the Circuit Court. In response, Ms. Williams
argues that her claims are not subject to the jurisdictional provision of the GTLA. She also
contends that the THRA vests concurrent jurisdiction in chancery and circuit courts, and that
jurisdiction is therefore proper in the Chancery Court even if she seeks only unliquidated
damages.

The issues raised by the parties relate to the subject matter jurisdiction of the trial court .
Issues regarding a court’s subject matter jurisdiction are questions of law, which we review
de novo on the record with no presumption of correctness. Northland Ins. Co. v. State, 33
S.W.3d 727, 729 (Tenn. 2000). Likewise, matters of statutory interpretation are questions
of law. To the extent that the trial court’s decision was based on its interpretation of the
relevant statutes, we review the trial court’s interpretation de novo with no presumption of
correctness. See In re Angela E., 303 S.W.3d 240, 246 (Tenn. 2010).

                                          A NALYSIS

The defendants argue that the Chancery Court below erred in refusing to transfer the case to
the Circuit Court, because the jurisdictional requirement in the GTLA, Section 29-20-307,
divests the Chancery Court of jurisdiction over some or all of Ms. Williams’ claims. In other
words, the defendants assert that claims brought pursuant to the TPPA, the PEPFA, and the
THRA are governed by the jurisdictional requirement of the GTLA, because the lawsuit is
against a governmental entity and its employee. The defendants also assert that because the
plaintiff seeks only unliquidated damages, the Chancery Court below was required to transfer
the case to the Circuit Court once the defendants objected to its exercise of jurisdiction, under
T.C.A. § 16-11-102(b). In support of both arguments, the defendants cite Young v. Davis.
The Young court relied on the Supreme Court’s decision in Flowers v. Dyer County, 830
S.W.2d 51 (Tenn. 1992). Therefore, we will review the Flowers decision and then consider
Young.

In Flowers, the plaintiff filed a lawsuit in chancery court against the county pursuant to the
GTLA, seeking unliquidated damages. The defendant filed a motion to dismiss for lack of
subject matter jurisdiction based upon the exclusive jurisdiction provision of the GTLA,
Section 29-20-307. The chancery court denied the motion to dismiss, finding that it had
concurrent jurisdiction with the circuit court. The chancery court relied on Tennessee Code
Annotated § 16-2-506(29)(A) which, in creating a chancery court for that district, granted
it general concurrent jurisdiction with the circuit court in all matters over which the circuit
court had jurisdiction. See T.C.A. § 16-2-506(29)(A)(ii) (2009). The intermediate appellate

                                               -6-
court reversed, concluding that, although Section 16-2-506 granted general concurrent
jurisdiction to the chancery and circuit courts, that statute did not affect the application of
Section 16-11-102, which deprived chancery courts of jurisdiction over suits for unliquidated
damages. Therefore, the intermediate appellate court held that the chancery court did not
have jurisdiction, and the case was dismissed. Flowers, 830 S.W.2d at 52. The plaintiff then
appealed to the Tennessee Supreme Court.

The Supreme Court in Flowers reversed the decisions of both the trial court and the
intermediate appellate court. It held that, although the intermediate appellate court correctly
concluded that the trial court did not have jurisdiction over the case, the case should have
been transferred, not dismissed. The Court noted the portion of Section 16-11-102(b) stating
that, although a chancery court does not have jurisdiction over a claim for unliquidated
damages, it may nonetheless preside over such a case if “objection has not been taken” by
the defendant. The Flowers Court inferred from this language “that where a jurisdictional
objection has been made, such a transfer [to circuit court] is mandated.” Id. at 53.
Therefore, because the chancery court did not have subject matter jurisdiction over the case
and the defendants objected, the chancery court was required to transfer the case to the circuit
court pursuant to Section 16-11-102(b). The Flowers Court also observed that the
jurisdictional provision in the GTLA constituted “a further limitation on chancery court
jurisdiction.” Id. Thus, the Flowers Court held that, because the plaintiff’s claim was one
for unliquidated damages, and because it was brought pursuant to the GTLA, the chancery
court did not have jurisdiction, and it was required to transfer the case to the circuit court.
Id.

As noted above, Young relied on the Supreme Court’s decision in Flowers. In Young, the
plaintiff was a county employee. After the plaintiff’s employment was terminated, he filed
a lawsuit in the chancery court against the county and its employees, asserting a retaliatory
discharge claim pursuant to the TPPA as well as common law tort claims of retaliatory
discharge and civil conspiracy. Young, 2009 WL 3518162, at *1. The defendants filed a
motion to dismiss, arguing that all of the plaintiff’s claims fell under the terms and provisions
of the GTLA, particularly Section 29-20-307, and therefore the circuit court had exclusive,
original jurisdiction over the case. The defendants also filed a motion for summary judgment
on the merits of the case. The plaintiff then moved to transfer the case pursuant to Section
16-1-116, which permits a court without subject matter jurisdiction to transfer a case “in the




                                               -7-
interest of justice.”7 The chancery court granted the motion for summary judgment in favor
of the defendants on the merits, and the plaintiff appealed. Id. at *3.

On appeal, the intermediate appellate court in Young determined that the holding in Flowers
was applicable. It then held that the application of Flowers required that the plaintiff’s
claims for retaliatory discharge under the TPPA and the common law be transferred from the
chancery court to the circuit court. Young, 2009 WL 3518162, at *3-4 (citing Woods v.
MTC Mgmt., 967 S.W.2d 800 (Tenn. 1998)). The Young court acknowledged that there
were differences, in that the Flowers lawsuit was based on the GTLA, while the claims in
Young were brought pursuant to the TPPA and the common law. Nevertheless, regardless
of the stated basis for relief, the Young court noted that “all the claims in the present case,
as in Flowers, are for ‘unliquidated damages for injury to person or character.’” Id. at *5
(quoting Section 16-11-102). In addition, the Young court held that the plaintiff’s TPPA and
common law claims were governed by the GTLA because they were “brought against a
governmental entity or its employee.” Id. at *6 (quoting Section 29-20-102(1)). The court
stated that claims which satisfy the elements of the GTLA must be brought in compliance
with the requirements of the GTLA, including its jurisdictional provision. Id. at *6-7. Thus,
the court in Young held that the chancery court did not have subject matter jurisdiction over
the plaintiff’s TPPA and common law claims, and that the chancery court was required to
transfer the case to the circuit court.

In this case, the Chancery Court below found that Young was not controlling authority
because it was an unpublished decision, and also because it was unpersuasive and
inapplicable. We agree with the Chancery Court that Young is, technically, not controlling




7
    That statute provides:

           Notwithstanding any other provision of law or rule of court to the contrary, when an original
           civil action, an appeal from the judgment of a court of general sessions, or a petition for
           review of a final decision in a contested case under the Uniform Administrative Procedures
           Act, compiled in title 4, chapter 5, is filed in a state or county court of record or a general
           sessions court and such court determines that it lacks jurisdiction, the court shall, if it is in
           the interest of justice, transfer the action or appeal to any other such court in which the
           action or appeal could have been brought at the time it was originally filed. Upon such a
           transfer, the action or appeal shall proceed as if it had been originally filed in the court to
           which it is transferred on the date upon which it was actually filed in the court from which
           it was transferred.

T.C.A. § 16-1-116 (2009).


                                                         -8-
authority.8 Nevertheless, we find that it is highly persuasive and applicable to the facts in this
case. Moreover, we find that the holding in Young regarding claims for unliquidated
damages was mandated by the Tennessee Supreme Court’s holding and reasoning in
Flowers, a published decision by our Supreme Court. See Flowers, 830 S.W.2d at 52-53
(recognizing that, under Section 16-11-102(b), chancery courts do not have jurisdiction over
claims “for unliquidated damages for injuries to person or character”); see also Young, 2009
WL 3518162, at *5.

Ms. Williams concedes that for all of her claims under the TPPA, the PEPFA, the THRA,
and the common law, she seeks only unliquidated damages. She argues, however, that the
Chancery Court below is vested with jurisdiction over the THRA claim pursuant to Section
4-21-311(a), which grants concurrent jurisdiction to the chancery and circuit courts for
THRA cases. The instant case is distinguishable from Young and Flowers, she argues,
because the relevant statutes in those cases did not include such a specific grant of
jurisdiction to the chancery court. Because the Chancery Court below has jurisdiction over
her THRA claim, Mrs. Williams contends, the Chancery Court may exercise jurisdiction over
all of her claims, or it may choose to transfer only the claims over which it does not have
jurisdiction. Regardless, she argues, the Chancery Court was not required to transfer her
claim brought pursuant to the THRA. Ms. Williams cites no caselaw in support of this
argument.

We must conclude that Ms. Williams’ argument is contrary to the Supreme Court’s reasoning
in Flowers. In Flowers, the Supreme Court held that the specific grant of concurrent
jurisdiction to chancery courts in Dyer County did not nullify the limitation in Section 16-11-
102(a) regarding unliquidated damages. In reaching this conclusion, the Supreme Court
stated that, in granting concurrent jurisdiction to the chancery court in Section 16-2-506(29),
the legislature did not intend “to give the chancery court of Dyer County unbridled discretion
to hear cases involving unliquidated damages, so as to confer upon it an authority beyond that
of every other chancery court in the State.” Flowers, 830 S.W.2d at 53.

In this case, Section 4-21-311(a) of the THRA specifically grants concurrent jurisdiction to
both the chancery and circuit courts for claims under the Act. As in Flowers, we must find
that this grant of concurrent jurisdiction is circumscribed by the jurisdictional parameters for

8
 Tennessee Supreme Court Rule 4(G)(1) states in pertinent part: “An unpublished opinion shall be
considered controlling authority between the parties to the case. . . . Unless designated ‘Not For Citation,’
‘DCRO’ or ‘DNP’ pursuant to subsection (F) of this Rule, unpublished opinions for all other purposes shall
be considered persuasive authority.” Although the distinction between “published” and “unpublished”
decisions seems of greatly diminished value in an age when both published and unpublished opinions are
equally accessible through online legal research, which is now the primary mode of legal research, we, of
course, defer to Rule 4(G)(1) as a duly adopted rule of our Supreme Court.

                                                    -9-
chancery courts set forth in Section 16-11-102. Ms. Williams concedes that she seeks only
unliquidated damages in all of her claims in this case. Consequently, under Flowers and
Young, we respectfully conclude that the Chancery Court below was required to transfer Ms.
Williams’ case, including the THRA claims, to the Circuit Court, pursuant to Section 16-11-
102(b). Flowers, 830 S.W.2d at 53; Young, 2009 WL 3518162 at *5. We therefore reverse
the decision of the Chancery Court and remand for entry of an order transferring the case to
the Gibson County Circuit Court.

This holding pretermits the issues raised under the GTLA and all other issues not specifically
addressed herein.

                                       C ONCLUSION

The decision of the Chancery Court is reversed, and the cause is remanded for further
proceedings consistent with this opinion. Costs on appeal are to be taxed to Appellee Keri
Williams, for which execution may issue, if necessary.




                                                    _________________________________
                                                    HOLLY M. KIRBY, JUDGE




                                             -10-